Case 1:20-cv-01344-AJT-IDD Document 58 Filed 11/23/20 Page 1 of 5 PageID# 1057




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 David P. Donovan

                Plaintiff,                         Civil Action No. 1:20-cv-1344

 v.

 Beth A. Wilkinson,

                Defendant.




      DEFENDANT’S MOTION FOR A HEARING BEFORE JUDGE DAVIS ON THE
          SEALING ISSUES THAT HAVE BEEN BRIEFED BY THE PARTIES

        On November 20, 2020, the parties submitted their proposed redactions to the materials

that had been filed under provisional seal. See Dkt. Nos. 46 and attachments (Defendant’s

submission); 54 & 56 and attachments (Plaintiff’s submission). The parties’ proposals are far

apart, with Plaintiff proposing to redact the majority of all sealed filings and Defendant proposing

more modest redactions. Moreover, the parties disagree on whether the upcoming preliminary

injunction hearing scheduled for November 30, 2020, should be sealed.

        If a hearing would be helpful to Judge Davis in ruling upon the parties’ proposals,

Defendant respectfully requests that such a hearing be held on Tuesday November 24 or

Wednesday November 25. In support thereof, Defendant states the following:

        1.     The parties would benefit from a ruling on proposed redactions because they

continue to file other submissions under provisional seal. Once the Court rules on the redaction

issues that have been briefed, the parties will have the guidance they need to file redacted versions

on the public docket of additional pleadings, such as Defendant’s Opposition to the Preliminary

Injunction Motion and Plaintiff’s upcoming Reply thereto.
Case 1:20-cv-01344-AJT-IDD Document 58 Filed 11/23/20 Page 2 of 5 PageID# 1058




       2.      The parties would also benefit in preparing for the November 30 hearing to know

whether the hearing will be sealed, and whether they should avoid addressing certain facts or topics

if the hearing is not sealed to the public in whole or part.

       3.      Given the Thanksgiving holiday, if Judge Davis would benefit from a hearing on

the redaction and sealing issues that have been briefed, holding such a hearing this Tuesday or

Wednesday would allow the Court to rule, and the parties to submit public filings in compliance

with that ruling, prior to the November 30 hearing. If the public is granted access to the preliminary

injunction hearing in whole or in part, it should also have access to the underlying pleadings (with

appropriate redactions) prior to the hearing.

       4.      While the provisional sealing of case materials constrains Plaintiff and Defendant,

there is no such constraint on third parties. Today, the majority owner of the Washington Football

Team again commented publicly on the ongoing investigation. See “Dan Snyder Acknowledges

His NFL Team Had a Workplace Problem, Tries to Move Ahead,” Wall Street Journal (November

23, 2020) (available at https://perma.cc/9LU6-UQUH). The fact that third parties continue to

comment on the investigation underscores the need for this Court to decide the redaction and

sealing issues, so the public can understand what Plaintiff is trying to accomplish through this

lawsuit and how it relates to the investigation writ-large.

       5.      Prior to filing this motion, the undersigned conferred with counsel for Plaintiff, who

indicated that they do not believe a hearing is necessary and that the Court can decide the redaction

and sealing issues on the pleadings. If a hearing would not assist the Court, Defendant agrees that

the Court can decide the redaction and sealing issues on the pleadings, and respectfully asks it to

do so prior to the November 30, 2020 preliminary injunction hearing.




                                                   2
Case 1:20-cv-01344-AJT-IDD Document 58 Filed 11/23/20 Page 3 of 5 PageID# 1059




Dated: November 23, 2020            Respectfully submitted,

                                    Defendant

                                    By: /s/ Thomas G. Connolly
                                    Thomas G. Connolly (VA Bar No. 29164)
                                    Thomas B. Mason (pro hac vice forthcoming)
                                    Jared Paul Marx (VA Bar No. 91213)
                                    HARRIS, WILTSHIRE & GRANNIS, LLP
                                    1919 M Street NW, 8th Floor
                                    Telephone: (202) 730-1300
                                    Fax: (202) 730-1301
                                    tconnolly@hwglaw.com
                                    tmason@hwglaw.com
                                    jmarx@hwglaw.com

                                    Counsel for Defendant




                                       3
Case 1:20-cv-01344-AJT-IDD Document 58 Filed 11/23/20 Page 4 of 5 PageID# 1060




                              CERTIFICATE OF CONFERENCE

       I hereby certify that, pursuant to Local Rule 7, we have conferred with counsel for Plaintiff

with regard to this request and to request further discussion of the parties' positions underlying the

sealing issues presently before the Court. Counsel for plaintiff has indicated that plaintiff

respectfully opposes the request for a hearing on this matter, and believes the Court may proceed

on the parties’ papers.



Dated: November 23, 2020                              /s/ Thomas G. Connolly
                                                      Thomas G. Connolly




                                                  4
Case 1:20-cv-01344-AJT-IDD Document 58 Filed 11/23/20 Page 5 of 5 PageID# 1061




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true copy of the foregoing to be served by

ECF on the following:


                                       Cathy A. Hinger
                                        Lela M. Ames
                             WOMBLE BOND DICKINSON LLP
                             1200 Nineteenth Street, NW, Suite 500
                                   Washington, D.C. 20036



Dated: November 23, 2020                             /s/ Thomas G. Connolly
                                                     Thomas G. Connolly




                                                 5
